Citation Nr: 1723932	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  11-00 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased evaluation for service-connected right shoulder disability, evaluated as 10 percent disabling prior to October 26, 2010, and 20 percent disabling from March 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from November 1996 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, the Veteran and his spouse testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the Veteran's electronic claims file.

In April 2014 and September 2016, the Board remanded this matter for additional evidentiary development.

The RO's April 2009 rating decision granted an increased evaluation of 10 percent for the Veteran's right (dominant) acromioclavicular joint widening and mild impingement of the acromion supraspinatus.  Subsequent rating decisions in December 2010 and February 2011 granted a temporary total disability rating of 100 percent for convalescence following surgery on the Veteran's right shoulder, from October 26, 2010, through February 28, 2011.  In February 2017, the RO issued a rating decision which granted an increased evaluation of 20 for the Veteran's right shoulder disability, which it recharacterized as limitation of motion, right (dominant) shoulder, effective March 1, 2011.  For the sake of clarity, the Board has recharacterized the issue on appeal to reflect the staged evaluations that have been assigned, exclusive of the period in which the Veteran was been awarded a temporary total disability rating. 

For the reasons indicated below, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased evaluation for his right shoulder disability.

A review of the Veteran's most recent VA examination of the right shoulder, conducted in October 2016, revealed inconsistent findings.  The examination report noted that the Veteran refused to participate in range of motion testing due to pain.  The examiner commented, however, that the Veteran's right shoulder exhibited abduction and forward flexion to 70 degrees when he did try.  Muscle strength testing of the right shoulder was reported to be 0/5 in abduction and forward flexion, which the report noted was the equivalent of having no muscle movement at all.  The report also noted, however, that no muscle atrophy was found.  

In March 2017, the Veteran submitted correspondence indicating that he was having additional muscle pain in his right shoulder and that he was awaiting the scheduling of an MRI with VA to clarify his current right shoulder disability.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Based upon the mixed findings within the October 2016 VA examination of the shoulder and Veteran's contentions concerning worsening pain and additional VA treatment, the Board finds that updated treatment records must be requested and that a new VA examination conducted.   

Accordingly, the case is remanded for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his right shoulder disability. After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records, to include the results of any MRI of the right shoulder conducted on or after March 2017.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Thereafter, schedule the Veteran for a VA shoulder examination to determine the current severity of      his service-connected right shoulder disability.  The electronic claims file must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished and the results reported.  
 
3.  After undertaking the development above and      any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and    his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned   to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




